Per Curiams
This appeal (by Kawneer Manufacturing Company) is from the decision of the Commissioner of Patents refusing appellant registration of the word “Easyset” as a trademark for window sash.
The rejection is based upon the descriptive character of the word. It appears from the record that the term “set” is common among' builders as descriptive of the placing of structural elements in position. The thing upon which the mark is used is metal frame window sash, used for plate-glass store fronts. In Detroit Showcase Co. v. Kawneer Mfg. Co. 162 C. C. A. 370, 250 Fed. 234, the court described the product of appellant company as follows: “The basis of this charge, broadly speaking, is that plaintiff and its predecessor were the first to make an all-metal store front construction, the nearest approach in the prior art being metal covered wood; that the all-metal construction is lighter, more artistic, and more easily set.”
Considering the impression which the mark would make on those familiar with the use to which the product of appellant is put, we think the mind would at once be directed to the superior qualities of adjustment possessed by appellant’s product. As was said by the Commissioner: “When it is said that this construction is an ‘Easyset’ metal sash, it will probably convey to the mind of those familiar with such goods that the parts are easily set in place, that the fitting is easy, and perhaps that the glass is itself set in the sash in a manner where it rides easily without danger of breakage.”
The decision of the Commissioner of Patents is affirmed, and the clerk is' directed to certify these proceedings as by law required. - Affirmed.